Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 10 May 1806
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson May 10th—1806—

It has been a cold backward Spring, & Abby could not get abroad as I wished, she has a great deal of pain in her side yet, but I think her feverish habit abates, if her appetite was but good I should be greatly encouraged, & hope she would soon be as well as ever—I am rejoiced to hear Mrs Foster has a Daughter, & comfortable, from what you wrote, I was greatly concerned about her. Mrs Norton & our other Nieces make up in full I think, for all our families defficencies, & we may say with propriety, as Gad did of old, “behold, a Troop cometh”—As to Mr Peabody, he fears his family will be quite extinct, for his Daughter has no little Ones, & his Son can find no twin-born Soul, no yoke fellow willing to share with him a decent competence, & “bless the dear bondage.” We expect Mrs Webster in June at our Election, to make us a good long visit—
The accounts which we have had in the news Papers relative to the Leander, & Col. Smith, have given us all much pain, & regret. Whether Mirandas motives were any better  those of Cortez, or the first Mexican Adventurers, I cannot pretend to say, but History informs us, that Ambition, Pride  & Avarice have rivitted the Chains of more millions than ever Humanity, Benevolence,& Patriotism emancipated—But what we most regret is, that at the Presidents, & your period of life, that you,  or any of your dear Children, should be involved, & tormented with Evils, which your many Virtues, seem as if they should have prevented, & secured you from; But this world my Sister is not the state of Retribution. Happy for us, that we can look upward, & humbly hope, for that time, when human affairs will be adjudged in Righteousness, when Hypocrisy, will be unvieled, & each receive their Just Reward—
I wish you would be so good as to ask my Son, if he has not received a letter from his only Sister, & whether he does not think it merits a reply—
By  Mr & Mrs Quincy Sister will the pleasure of hearing particularly from Son, & family, which must be next to seeing them herself—My love to her & hers, tell her Abby longs to be well enough to ride as far as Quincy, & I hope she will soon be able—My kindest regards to our Nancy, may heaven bless, preserve, & smile propitious.  I am pleased to hear that Cousin Louisa enjoys better health.  but those events, are all under divine Government—& tranquility & contentment with allotted Blessings is the way to enjoy them, & be happy—Notwithstanding my anxieties, & multiplied cares, my health is better than it was last Spring—For this, & innumerable other favours, gratitude should warm the heart of your Sister 

            Elizabeth Peabody
            PS. Mr Peabody presents his best respects—A member of Congress writing to Mr Peabody, said, Randolph had told “damning Truths”—